Citation Nr: 1216306	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1946 to October 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

An unappealed June 2009 decision by the Board denied the Veteran's appeal seeking service connection for hearing loss.  In August 2009 he sought to reopen the claim, and a March 2010 rating decision denied the claim to reopen.  In June 2010 the Veteran filed a notice of disagreement with that decision; and in September 2011 the RO issued a statement of the case in the matter.  The Veteran has not perfected an appeal in the matter by submitting a substantive appeal (as he was advised was necessary in the cover letter mailed with the statement of the case)); consequently, the matter of reopening a claim of service connection for hearing loss is not before the Board.  [Notably, October 2011 written argument by the Veteran's representative was limited to the matter of service connection for tinnitus.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury (including from acoustic trauma) therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A July 2009 letter explained to the Veteran the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how disability ratings and effective dates are assigned.  It is not alleged that notice in this matter was less than adequate. 

The Veteran's service treatment records (STRs) and post-service treatment records identified as pertinent have been secured.  He was afforded a VA audiology examination in September 2008.  The Board finds that the examination report is adequate for rating purposes; the examiner reviewed, and expressed familiarity with, the record, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The record shows that the Veteran's primary occupational specialty in service was clerk; service personnel records also show he served on guard duty.  He states that he was trained as a rifleman; was exposed to acoustic trauma during basic training, and practicing marksmanship about once a week while in China; and that because he was a clerk, and had to maintain the records of training , was on the rifle range more than other servicemen.  His service treatment records (STRs) do not contain any mention of ears ringing/tinnitus.  On service separation examination, it was noted that there was no ear disease or defect; whispered voice hearing was 15/15, bilaterally.

Extensive private treatment records submitted/received for the record (dating as far back as in 1992, and containing listings of the Veteran's various medical problems at the time of treatment) contain no mention of tinnitus.  

The Veteran filed a claim of service connection for tinnitus due to acoustic trauma in February 2004 (he did not indicate in the claim when it began).   

On September 2008 VA audiology examination, the Veteran reported that he was exposed to noise from gunfire in the military.  After military service he worked in a manufacturing plant and was exposed to noise from power tools.  He stated that he noticed he had tinnitus (described as "ringing") some thirty-plus years ago; and that it had remained stable.  The examiner opined that "Tinnitus is more likely than not related to the hearing loss.  However, the hearing loss is less likely than not related to military service."  

In an October 2011 statement in support of his claim, the Veteran stated that his tinnitus did not begin with his civilian work, but started in service.  He stated that whenever he worked around any significant noise [after service] he used hearing protection.  He worked at the airport for six weeks during which time he used ear protection, and the level of noise there was not as constant as the noise on the military ship, weapons, or rifle range.  He also stated that VA examiner erred in listing tinnitus as caused by hearing loss.  He stated "Hearing loss does not cause tinnitus.  Acoustic trauma causes both hearing loss and tinnitus however hearing loss takes longer to present itself and can be compromised over time by other acoustic trauma.  Tinnitus is always an immediate result of acoustic trauma.  It is not a later-developing condition."

In October 2011 written argument, the Veteran's representative states, " .the Veteran continues to get denied [for] this condition because he does not have hearing loss" .  The statement goes on to argue that tinnitus can arise (and be service-connected) independent of hearing loss.  

It is not in dispute that the Veteran has tinnitus; it is a disability capable of lay observation and the diagnosis is established essentially by reports of subjective  complaints.  The Board finds no reason to question the Veteran's reports that he has ringing in his ears.  It is also not in dispute that the Veteran was exposed to noise trauma associated with being on rifle ranges/serving aboard a ship. 

Consequently, what remains necessary for the Veteran to establish service connection for tinnitus is that such disability is related to his exposure to noise trauma in service (or is otherwise related to service).  

Tinnitus was not noted in service, to include on service separation examination.  To the extent that the Veteran seeks to establish service connection for tinnitus, by his recent accounts that he had the onset of tinnitus in service and has had it continuously since, the Board finds his accounts to be self-serving (compensation-driven) and not credible.  His initial documented report (at which time he did not identify date of onset) of tinnitus is in his 2004 claim seeking service connection for the disability, approximately 57 years after his separation from service.  Notably, the pre-2004 private treatment records that are available (extending back to 1992, and including lists of the Veteran's medical problems) contain no mention of tinnitus, which also weighs against the Veteran's credibility.  While the absence of any corroborating medical evidence supporting the Veteran's assertions of continuous problems with ears ringing since service , in and of itself, does not render his accounts incredible, the absence of such evidence may be used to assess credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The lay statements (including from a sister-in-law and his wife) submitted do not lend any significant support to the credibility of his accounts (they are nonspecific for tinnitus, primarily indicating a lengthy presence of hearing loss)(notably, his wife's accounts of knowledge of his problems since they were married do not place the medical problems in proximity to service, as they were married some 30 years after his discharge from active duty.  Furthermore, on VA audiological evaluation in 2008 the Veteran reported he had the onset of tinnitus some 30+ years prior.  While he has explained (upon such report being called to his attention) that that was when the problem became more acute, the Board finds that explanation to be self-serving, and not credible in light of the overall evidence.  Accordingly, service connection for tinnitus based on a finding that it became manifest in service and persisted is not warranted.   

What remains for consideration is whether there is any competent evidence that relates the Veteran's tinnitus to his service/exposure to noise trauma therein in the absence of a showing of postservice continuity of the disability.  That is a medical question not capable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

The only medical evidence in the record that directly addresses the matter of a nexus between the Veteran's tinnitus and his service/exposure to noise trauma therein is the opinion of the September 2008 VA examiner, who indicates that they are unrelated.  The examiner is an audiologist trained in determining the etiology of hearing/tinnitus related disability, expressed familiarity with the factual record, and explained the rationale for the opinion (by identifying the more likely cause for the tinnitus-the etiology common with the Veteran's hearing loss, which VA has determined is not service connected).  The Board finds this opinion to be highly probative evidence in the matter, and in the absence of competent evidence to the contrary, persuasive.

The Veteran's own assertions that his tinnitus is related to noise trauma are not competent evidence.  As was noted above, nexus between a current tinnitus and very remote noise trauma is a complex medical question beyond the capability of lay observation, and the Veteran is a layperson.  He provides no supporting medical opinions or medical literature for his arguments.  The Board also notes, incidentally, that his unsupported assertions that tinnitus becomes manifest immediately upon exposure to noise trauma, even if accepted as accurate, provide no support for his claim.  That is so because the Board has found not credible his accounts that his tinnitus became manifest in service and has persisted since.

Addressing the October 2011 written argument by the Veteran's representative, the Board observes that service connection for tinnitus has not been denied because the Veteran does not have hearing loss (that he does, is not in dispute).  Service connection for tinnitus has been denied because it is not shown to be related to the Veteran's service/noise trauma therein.  [And the etiology for the nonservice-connected hearing loss has been suggested as the possible etiology for the tinnitus.]

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus; the benefit of the doubt doctrine does not apply, and the claim must be denied. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


